Order entered November 4, 2014




                                         In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-13-01010-CR

                               DAVID CARY, Appellant

                                           V.

                           THE STATE OF TEXAS, Appellee

                    On Appeal from the 366th Judicial District Court
                                 Collin County, Texas
                        Trial Court Cause No. 366-81636-2011

                                       ORDER
      The motion of Wyoming Liberty Group for admission of Stephen R. Klein pro hac vice is

GRANTED.


                                                  /s/   ELIZABETH LANG MIERS
                                                        PRESIDING JUSTICE